Order entered July 2, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-12-01391-CV

                                  COTINA MCGEE, Appellant

                                                V.

                                NANCY M. HASSELL, Appellee

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-05457-B

                                            ORDER
       The reporter’s record in this case is overdue. By postcard dated December 4, 2012, we

notified Lanetta Williams, the Official Court Reporter for County Court at Law No. 2 that the

record was due and directed her to file the reporter’s record within ten days. To date, the

reporter’s record has not been filed.

       Accordingly, we ORDER Lanetta Williams, Official Court Reporter for County Court at

Law No. 2, to file, within FIFTEEN DAYS of the date of this order, either: (1) the reporter’s

record; (2) written verification that no hearings were recorded; or (3) written verification that

appellant has not been found indigent and has not paid for the record. We notify appellant that if

we receive verification she is not indigent and has not paid for the record, we will order the

appeal submitted without the reporter’s record. See TEX. R. APP. P. 37.3(c)
We DIRECT the Clerk to send copies of this order, by electronic transmission, to:



Lanetta Williams
Official Court Reporter, County Court at Law No. 2

.
                                            /s/      DAVID LEWIS
                                                     JUSTICE